DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-15, and 17-20 are currently pending and rejected.
	Claims 2 and 16 are canceled.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are amended with a new limitation, “deriving a statistical function within a statistical tolerance level to arrive at a desired outcome”.  This limitation is only mentioned once in paragraph 0021 of the specification with no additional explanation.  The paragraph does not disclose any particular formula or steps for performing this mathematical procedure.  Neither the claim language nor the specification define what variables are included in the function or explain how the function is actually derived step-by-step.  As such, one skilled in the art would not be able perform this mathematical procedure consistently and repeatedly.  Therefore, this limitation is indefinite and does not carry patentable weight.

Claim Rejection – 35 U.S.C. 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yingling, JR. et al. (Pub. No.: US 2013/0159787), in view of Furem et al. (Pub. No.: US 2005/0081410) and Brooks Automation (CN101263499) and Pal et al. (Pub. No.: US 2017/0011298) and Cella et al. (Patent No.: US 10,551,812) and Tessier (CA 2721830).
As per claim 1, Yingling teaches a method, comprising:
obtaining, by executable instructions that execute on a hardware processor of a server from a non-transitory computer-readable storage medium (see paragraph 0035 and 0038),  tallies, events, and outcomes associated with service tickets and service reports for a plurality of Self-Service Terminals (SSTs) (see paragraph 0008-0010, prior art teaches receiving a plurality of event data, tally data, and fault record from terminal, analyzing the obtained data and identifying non-fatal event data associated with a fault, and using the pattern to predict future fault; in this case, fault records are the same as “outcomes”; also see paragraph 0022-0034);
finding, by executable instructions, statistical correlations between the tallies and events with respect to the outcomes (see paragraph 0008-0010, prior art teaches using predetermined fault patterns, which are statistical correlations between the tallies and events with respect to fault records, to predict future fault; paragraph 0044 and 0060 explain that the predetermined fault pattern is determined based on historical terminal data; one skilled in the art would immediately recognize that historical data is used to determine statistical correlations and pattern);
applying by executable instructions, the statistical correlations to a new set of tallies and a new set of events for the SSTs (see paragraph 0008-0010, 0044, and 0047-0050); and
reporting by executable instructions, a probable issue with respect to at least a part of a particular SST based on the applying (see paragraph 0008-0010, 0022, 0034, 0047-0048, 0050-0052, and 0065).
Yingling does not teach wherein obtaining further includes obtaining signal data from the SSTs and extracting signal features comprising spectral slope and spectrum flatness, wherein obtaining further includes obtaining electromechanical vibrational data associated with rotational and mechanical components of the SSTs and extracting vibration features for the electromechanical vibration data, wherein obtaining further includes obtaining the signal data and electromechanical vibration data from motors, tracks, sensors, pumps, compressors, microphones, valves, cameras, turbines, and HVAC machines of the SSTs; and applying the statistical correlations to a new set of signal data and electromechanical vibration data having new signal features.
Furem teaches obtaining electromechanical vibrational data associated with rotational and mechanical components of the SSTs and extracting vibration features for the electromechanical vibration data (see paragraph 0168, 0195, 0203, 0209-0214, prior art teaches obtaining a plurality of component performance data, including vibration data from vibration sensors, and comparing the obtained data against statistical pattern to detect impending component failure), 
wherein obtaining further includes obtaining the signal data and electromechanical vibration data from motors, tracks, sensors, pumps, compressors, microphones, valves, cameras, turbines, and HVAC machines of the SSTs (see paragraph 0008, 0062-0065, 0098-0099, prior art teaches receiving a plurality of performance values associated with one or more machine components; even though the prior art provides an example of a mining shovel with components, one of ordinary skill in the art would immediately understand that the concept can be applied to other machine such as SST/ATM; Examiner also points out that the components listed in this limitation are common components in most ATMs); 
finding, by executable instructions, statistical correlations between the tallies, events, and vibration features with respect to outcomes; and applying the statistical correlations to a new set of signal data and electromechanical vibration data having new signal features (see paragraph 0008, 0186, 0189, 0208-0214).
Brooks Automation teaches predicting robot component failure by analyzing the vibration pattern extracted from acoustical signal (see page 19, “The another kind of method that detects in advance imminent fault is each some place monitoring of structures vibration in robot. Can be directly by accelerometer and strainmeter or indirectly come the monitoring of structures vibration by acoustical signal. Imminent fault is predicted in the obvious skew of power spectrum that can be by detecting acoustical signal and structure vibration signals. For example, out of order bearing or friction band will cause the increase of acoustic energy levels and cause introducing new ‘peak’ in power spectrum signal. The variation of belt tension can detect by the skew at ‘peak’ in the power spectrum.”

See page 21, “Above-mentioned method for diagnosing faults relates to the monitoring of the various physical characteristics of robot, only gives some instances, all in this way energy dissipations, motor torque, torque residual error, tracking error, belt tension and peak vibration frequency. The monitoring of these characteristics relates to these characteristics and certain threshold ratio, and if these characteristics surpass or be lower than those threshold values, then fault is signaled. Such technology is used in the statistical quality control and is called as control chart. Researched and developed several statistical techniques for control chart, and these methods also can be applied to health monitoring.”

See page 29, “The monitoring of structural vibration helps the beginning of detection failure. Structural vibration can directly be monitored or comes indirect monitoring by acoustical signal by accelerometer and strainmeter. Can predict imminent fault by the marked change in the power spectrum that detects acoustical signal and structure vibration signals. The variation of power spectrum can be the form of the skew of the form of variation of ‘peak value’ amplitude or ‘peak value’ frequency. Can measure acoustic energy with the microphone that is placed on each some place in the robot. Can accelerometer be installed by each some place in robot and measure structural vibration. Can use this methods analyst with the fault of Types Below: the increase of belt tension or reduce, the increase of the friction of loosening securing member, bearing friction power and moving-member”).

Brooks Automation also teaches analyzing spectrum characteristics of vibration, thus implies analyzing spectral slope and spectrum flatness (see page 3, “The analysis of spectrum of measurement device also can be used to detect and isolation. Most of device variables present typical frequency spectrum under normal operating conditions; Any departing from therewith can be unusual indication. The fault of some type even in frequency spectrum, have their property features, thus fault isolation promoted.”

	See page 13, “(a) incorrect belt tension: owing to stretching, belt tension can reduce gradually. Lower belt tension can cause the unstable gradually of position servo loop. This appears in vibration position and speed tracking error and the stability margin that reduces further. Excessively adjusting of belt stretcher also can cause being higher than normal belt tension. Higher/lower belt tension also causes by the increase that is installed in the measured power of power sensor on the belt stretcher/reduce. The variation of belt tension also causes the change at the frequency spectrum of the sound of measuring near the someplace of band and structure vibration signals. The variation of the frequency response that in addition, the variation of belt tension can be by mechanism detects.”  

	See page 19, “Can measure acoustic energy with the microphone that is placed on each some place in the robot. Can accelerometer be installed by each some place in robot and measure structural vibration. Be similar to above-mentioned energy dissipation method, some mobile sequence that robot repeated in a period of time can be used as template sequence, the power spectrum of healthy robot and the power spectrum of out of order robot can be compared based on these template sequences. These signals can also be measured in response to the controlled excitation of the structure of the robot that is in an orientation. Can make in this way with the fault of Types Below and to analyze: the increase of belt tension or minimizing, lax securing member, the increase of bearing friction power and the friction of moving-member.”

See page 33, “The purpose of this method is that diagnosis has the fault of certain tones characteristic of field. This feature may reside in the various signals. As an example, the analysis of the structural vibration of different joints can produce useful designator to the problem source in the robot. For example, loosening bearing causes the more large amplitude of some frequency peak. In addition, the more high damping that causes some vibration mode in the friction of the increase of becoming flexible the belt place. Specific change in the identification vibrational spectra can help the root of accurate problem identification.”)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yingling with teaching from Furem and Brook Automation to include obtaining further includes obtaining signal data from the SSTs and extracting signal features comprising spectral slope and spectrum flatness, wherein obtaining further includes obtaining electromechanical vibrational data associated with rotational and mechanical components of the SSTs and extracting vibration features for the electromechanical vibration data, wherein obtaining further includes obtaining the signal data and electromechanical vibration data from motors, tracks, sensors, pumps, compressors, microphones, valves, cameras, turbines, and HVAC machines of the SSTs; and applying the statistical correlations to a new set of signal data and electromechanical vibration data having new signal features.  The modification would have been obvious, because it is merely applying a known technique (i.e. analyzing signal data and vibration data to detect potential component failure) to a known method (i.e. reporting probable issue with terminal) ready to provide predictable result (i.e. notify user to perform preventative maintenance prior to component failure).
The combination of Yingling, Furem, and Brook Automation does not explicitly teach applying statistical correlations to data by processing a hybrid statistical analysis that is combined with processing a machine learning algorithm.
Pal teaches applying statistical correlations to data by processing a hybrid statistical analysis that is combined with processing a machine learning algorithm (see paragraph 0038, “apply physics based and/or statistical model along with machine algorithm to predict a multiple criteria of a machine such as current machine state, failure cause and number of days left for the machine to go bad”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Yingling, Furem, and Brook Automation with teaching from Pal to include applying statistical correlations to data by processing a hybrid statistical analysis that is combined with processing a machine learning algorithm.  The modification would have been obvious, because it is merely applying a known technique (i.e. use hybrid statistical analysis combined with machine learning) to a known method (i.e. predicting probable component failure) ready to provide predictable result (i.e. use existing analytic technique to enhance prediction accuracy).
Examiner further notes, the combination of Yingling, Furem, Brook Automation, and Pal does not explicitly teach continuously training the machine learning algorithm using hierarchical classification trees that classifies parts of a given mechanical component with the given mechanical component, classifies groupings of the mechanical components by component functions, and classifies groupings of the mechanical components with related mechanical components.
Cella teaches continuously training the machine learning algorithm using hierarchical classification trees (see column 4 line 8-25, “the first sensor signal and the second sensor signal are continuous vibration data about the industrial environment”; 
	see column 4 line 66 through column 5 line 18, “he data collection bands define a specific frequency band and at least one of a group of spectral peaks, a true-peak level, a crest factor derived from a time waveform, and an overall waveform derived from a vibration envelope”… “at least one of the hierarchical templates is associated with multiple interconnected elements of the first machine”;
see column 8 line 4-27, “ the local data collection system creates data acquisition routes based on hierarchical templates that each include the data collection bands related to machines associated with the data acquisition routes. In embodiments, at least one of the hierarchical templates is associated with multiple interconnected elements of the first machine”;
see column 11 line 30 through column 12 line 54, “Intelligent system may include machine learning systems 122, such as for learning on one or more data sets”… “the system may learn to recognize faults, to recognize patterns, to develop models or functions, to develop rules, to optimize performance, to minimize failure rates”; 
see column 22 line 51 through column 23, “include rapid routine creation taking advantage of hierarchical template. In the field of vibration monitoring, as well as parametric monitoring in general, it is necessary to establish in a database or functional equivalent the existence of data monitoring points”;
	see column 40 line 54 through column 41 line 2, “the data collection bands define a specific frequency band and at least one of a group of spectral peaks, a true-peak level, a crest factor derived from a time waveform, and an overall waveform derived from a vibration envelope”…”at least one of the hierarchical templates is associated with multiple interconnected elements of the first machine”;
see column 46 line 58 through column 36 line 19, “the platform may include the local data collection system 102 deployed in the environment 104 to monitor signals from fault conditions to industrial machines that may include overheating, noise, grinding gear, locked gears, excessive vibration” and “monitor signals from industrial machinery including failures”; for example)
 that classifies parts of a given mechanical component with the given mechanical component, classifies groupings of the mechanical components by component functions, and classifies groupings of the mechanical components with related mechanical components (see column 22 line 51 through column 23, “Similarity of elements at specific hierarchical levels lends itself to effective data storage in hierarchical format. For example, so many machines have common elements such as motors, gearboxes, compressors, belts, fans, and so on. More specifically, many motors can be easily classified as induction, DC, fixed or variable speed. Many gearboxes can be grouped into commonly occurring groupings such as input/output, input pinion/intermediate pinion/output pinion, 4-posters, and so on”; prior art teaches grouping mechanical components in hierarchal format; prior art teaches grouping mechanical components by functions and with other related components).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Yingling, Furem, Brook Automation, and Pal with teaching from Cella to include continuously training the machine learning algorithm using hierarchical classification trees that classifies parts of a given mechanical component with the given mechanical component, classifies groupings of the mechanical components by component functions, and classifies groupings of the mechanical components with related mechanical components.  The modification would have been obvious, because it is merely applying a known technique (i.e. training machine learning algorithm using hierarchical approach and grouping components) to a known method (i.e. predicting probable component failure) ready to provide predictable result (i.e. enhance predicting accuracy).
	Applicant amended the claim by adding “deriving a statistical function within a statistical tolerance level to arrive at a desired outcome”.  This limitation is only mentioned once in paragraph 0021 of the specification with no additional explanation.  The paragraph does not disclose any particular formula or steps for performing this mathematical procedure.  The mathematical procedure appears to be well-understood in the field of statistics.  Otherwise, the lack of detailed disclosure will lead to enablement issue.  Performing unspecific mathematical procedure does not improve the function of computer, and the vague nature of the added claim language and disclosure in the specification does not help the amended claims to distinguish from prior arts.  Moreover, without knowing the variables of the function, one skilled in the art would not be able to perform the mathematical procedure consistently and repeatedly.  As such, the amended limitation does not carry patentable weight.  Even if patentable weight is given, the added limitation would read on existing prior arts, for example, Tessier (CA 2721830).  The prior art teaches the likelihood of failure is derived as a function of a determined tolerance level of residue value and the number of samples analyzed (see paragraph 0015 and 0084).  Tessier is generally related to detecting failures in airplane (see paragraph 0009 and 0037).  One skilled in the art would apply the same statistical technique to detect failures in other machines.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Yingling, Furem, Brook Automation, Pal and Cella with teaching from Tessier to include deriving a statistical function within a statistical tolerance level to arrive at a desired outcome.  The modification would have been obvious, because it is merely applying a known technique (i.e. derive a mathematical function to detect component failure) to a known method (i.e. predicting probable component failure) ready to provide predictable result (i.e. use known statistical technique to predict component failure).
As per claim 3, Yingling teaches wherein obtaining further includes gathering the tallies, events, and outcomes from a plurality of data stores (see paragraph 0008, 0022, 0034, 0040-0044, 0047, and 0061-0062).
 	As per claim 4, Yingling teaches wherein gathering further includes organizing the tallies, events, and outcomes in a normalized data format within a single data store (see paragraph 0034).
 	As per claim 5, Yingling teaches wherein organizing further includes assigning hierarchical classifications to collections and combinations of the tallies, events, and outcomes within the single data store (see paragraph 0024 and 0041).
 	As per claim 7, Yingling teaches wherein finding further includes identifying patterns for collections of the tallies and events with respect to the outcomes (see paragraph 0044 and 0060).
 	As per claim 8, Yingling teaches wherein identifying further includes deriving the statistical correlations based on frequencies of the patterns for the collections (see paragraph 0044 and 0060).
 	As per claim 9, Yingling teaches wherein deriving further includes defining a function for producing the statistical correlations based on any given combination for the tallies and events (see paragraph 0044 and 0060).
	Applicant amended the claim by adding “producing the statistical correlations within the statistical tolerance level of the desired outcome”.  This limitation is only mentioned once in paragraph 0021 of the specification with no additional explanation.  The paragraph does not disclose any particular formula or steps for performing this mathematical procedure.  The mathematical procedure appears to be well-understood in the field of statistics.  Otherwise, the lack of detailed disclosure will lead to enablement issue.  Performing unspecific mathematical procedure does not improve the function of computer, and the vague nature of the added claim language and disclosure in the specification does not help the amended claims to distinguish from prior arts.  Moreover, without knowing the variables of the function, one skilled in the art would not be able to perform the mathematical procedure consistently and repeatedly.  As such, the amended limitation does not carry patentable weight.  Even if patentable weight is given, the added limitation would read on existing prior arts, for example, Tessier (CA 2721830).  The prior art teaches the likelihood of failure is derived as a function of a determined tolerance level of residue value and the number of samples analyzed (see paragraph 0015 and 0084).  Tessier is generally related to detecting failures in airplane (see paragraph 0009 and 0037).  One skilled in the art would apply the same statistical technique to detect failures in other machines.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Yingling, Furem, Brook Automation, Pal and Cella with teaching from Tessier to include producing the statistical correlations within the statistical tolerance level of the desired outcome.  The modification would have been obvious, because it is merely applying a known technique (i.e. derive a mathematical function to detect component failure) to a known method (i.e. predicting probable component failure) ready to provide predictable result (i.e. use known statistical technique to predict component failure).
 	As per claim 10, Yingling teaches wherein applying further includes identifying a set of service actions that resolves a known issue for the particular SST based on the new tallies and the new events and reporting the set of service actions to a service engineer (see paragraph 0022, 0034, 0048, 0053-0059, 0064-0066).
 	As per claim 11, Yingling teaches wherein reporting further includes reporting a future period of time from the current date within which the probable issue is expected to occur (see paragraph 0057).
 	As per claim 12, Yingling teaches iterating the method and refining the statistical correlations with ongoing-collected tallies, ongoing-collected events, and ongoing-collected outcomes for the SSTs (see paragraph 0051 and 0060).
 As per claim 13, Yingling teaches a method, comprising:
organizing, by executable instructions that execute on a hardware processor of a server from a non-transitory computer-readable storage medium (see paragraph 0035 and 0038), tallies, events, and outcomes for Self-Service Terminals (SSTs) in a data store (see paragraph 0008-0010, prior art teaches receiving a plurality of event data, tally data, and fault record from terminal, analyzing the obtained data and identifying non-fatal event data associated with a fault, and using the pattern to predict future fault; in this case, fault records are the same as “outcomes”; also see paragraph 0022-0034);
deriving, by executable instructions, a statistical function between the tallies, and events with respect to the outcomes (see paragraph 0008-0010, prior art teaches using predetermined fault patterns, which are statistical correlations between the tallies and events with respect to fault records, to predict future fault; paragraph 0044 and 0060 explain that the predetermined fault pattern is determined based on historical terminal data; one skilled in the art would immediately recognize that historical data is used to determine statistical correlations and pattern);
processing, by executable instructions, the statistical function against dynamically collected tallies and dynamically collected events for the SSTs for determining a statistically probable unfavorable outcome (see paragraph 0008-0010, 0044, and 0047-0050); and
reporting, by executable instructions, the statistically unfavorable probable outcome and a set of preventive actions to take on a specific SST to proactively avoid the statistically probable unfavorable outcome for the specific SST (see paragraph 0008-0010, 0022, 0034, 0047-0048, 0050-0052, and 0065).
Yingling does not teach wherein obtaining further includes obtaining signal data from the SSTs and extracting signal features comprising spectral slope and spectrum flatness, wherein obtaining further includes obtaining electromechanical vibrational data associated with rotational and mechanical components of the SSTs and extracting vibration features for the electromechanical vibration data, wherein obtaining further includes obtaining the signal data and electromechanical vibration data from motors, tracks, sensors, pumps, compressors, microphones, valves, cameras, turbines, and HVAC machines of the SSTs; and applying the statistical correlations to a new set of signal data and electromechanical vibration data having new signal features.
Furem teaches obtaining electromechanical vibrational data associated with rotational and mechanical components of the SSTs and extracting vibration features for the electromechanical vibration data (see paragraph 0168, 0195, 0203, 0209-0214, prior art teaches obtaining a plurality of component performance data, including vibration data from vibration sensors, and comparing the obtained data against statistical pattern to detect impending component failure), 
wherein obtaining further includes obtaining the signal data and electromechanical vibration data from motors, tracks, sensors, pumps, compressors, microphones, valves, cameras, turbines, and HVAC machines of the SSTs (see paragraph 0008, 0062-0065, 0098-0099, prior art teaches receiving a plurality of performance values associated with one or more machine components; even though the prior art provides an example of a mining shovel with components, one of ordinary skill in the art would immediately understand that the concept can be applied to other machine such as SST/ATM; Examiner also points out that the components listed in this limitation are common components in most ATMs); 
finding, by executable instructions, statistical correlations between the tallies, events, and vibration features with respect to outcomes; and applying the statistical correlations to a new set of signal data and electromechanical vibration data having new signal features (see paragraph 0008, 0186, 0189, 0208-0214).
Brooks Automation teaches predicting robot component failure by analyzing the vibration pattern extracted from acoustical signal (see page 19, “The another kind of method that detects in advance imminent fault is each some place monitoring of structures vibration in robot. Can be directly by accelerometer and strainmeter or indirectly come the monitoring of structures vibration by acoustical signal. Imminent fault is predicted in the obvious skew of power spectrum that can be by detecting acoustical signal and structure vibration signals. For example, out of order bearing or friction band will cause the increase of acoustic energy levels and cause introducing new ‘peak’ in power spectrum signal. The variation of belt tension can detect by the skew at ‘peak’ in the power spectrum.”

See page 21, “Above-mentioned method for diagnosing faults relates to the monitoring of the various physical characteristics of robot, only gives some instances, all in this way energy dissipations, motor torque, torque residual error, tracking error, belt tension and peak vibration frequency. The monitoring of these characteristics relates to these characteristics and certain threshold ratio, and if these characteristics surpass or be lower than those threshold values, then fault is signaled. Such technology is used in the statistical quality control and is called as control chart. Researched and developed several statistical techniques for control chart, and these methods also can be applied to health monitoring.”

See page 29, “The monitoring of structural vibration helps the beginning of detection failure. Structural vibration can directly be monitored or comes indirect monitoring by acoustical signal by accelerometer and strainmeter. Can predict imminent fault by the marked change in the power spectrum that detects acoustical signal and structure vibration signals. The variation of power spectrum can be the form of the skew of the form of variation of ‘peak value’ amplitude or ‘peak value’ frequency. Can measure acoustic energy with the microphone that is placed on each some place in the robot. Can accelerometer be installed by each some place in robot and measure structural vibration. Can use this methods analyst with the fault of Types Below: the increase of belt tension or reduce, the increase of the friction of loosening securing member, bearing friction power and moving-member”).

Brooks Automation also teaches analyzing spectrum characteristics of vibration, thus implies analyzing spectral slope and spectrum flatness (see page 3, “The analysis of spectrum of measurement device also can be used to detect and isolation. Most of device variables present typical frequency spectrum under normal operating conditions; Any departing from therewith can be unusual indication. The fault of some type even in frequency spectrum, have their property features, thus fault isolation promoted.”

	See page 13, “(a) incorrect belt tension: owing to stretching, belt tension can reduce gradually. Lower belt tension can cause the unstable gradually of position servo loop. This appears in vibration position and speed tracking error and the stability margin that reduces further. Excessively adjusting of belt stretcher also can cause being higher than normal belt tension. Higher/lower belt tension also causes by the increase that is installed in the measured power of power sensor on the belt stretcher/reduce. The variation of belt tension also causes the change at the frequency spectrum of the sound of measuring near the someplace of band and structure vibration signals. The variation of the frequency response that in addition, the variation of belt tension can be by mechanism detects.”  

	See page 19, “Can measure acoustic energy with the microphone that is placed on each some place in the robot. Can accelerometer be installed by each some place in robot and measure structural vibration. Be similar to above-mentioned energy dissipation method, some mobile sequence that robot repeated in a period of time can be used as template sequence, the power spectrum of healthy robot and the power spectrum of out of order robot can be compared based on these template sequences. These signals can also be measured in response to the controlled excitation of the structure of the robot that is in an orientation. Can make in this way with the fault of Types Below and to analyze: the increase of belt tension or minimizing, lax securing member, the increase of bearing friction power and the friction of moving-member.”

See page 33, “The purpose of this method is that diagnosis has the fault of certain tones characteristic of field. This feature may reside in the various signals. As an example, the analysis of the structural vibration of different joints can produce useful designator to the problem source in the robot. For example, loosening bearing causes the more large amplitude of some frequency peak. In addition, the more high damping that causes some vibration mode in the friction of the increase of becoming flexible the belt place. Specific change in the identification vibrational spectra can help the root of accurate problem identification.”)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yingling with teaching from Furem and Brook Automation to include obtaining further includes obtaining signal data from the SSTs and extracting signal features comprising spectral slope and spectrum flatness, wherein obtaining further includes obtaining electromechanical vibrational data associated with rotational and mechanical components of the SSTs and extracting vibration features for the electromechanical vibration data, wherein obtaining further includes obtaining the signal data and electromechanical vibration data from motors, tracks, sensors, pumps, compressors, microphones, valves, cameras, turbines, and HVAC machines of the SSTs; and applying the statistical correlations to a new set of signal data and electromechanical vibration data having new signal features.  The modification would have been obvious, because it is merely applying a known technique (i.e. analyzing signal data and vibration data to detect potential component failure) to a known method (i.e. reporting probable issue with terminal) ready to provide predictable result (i.e. notify user to perform preventative maintenance prior to component failure).
The combination of Yingling, Furem, and Brook Automation does not explicitly teach applying statistical correlations to data by processing a hybrid statistical analysis that is combined with processing a machine learning algorithm.
Pal teaches applying statistical correlations to data by processing a hybrid statistical analysis that is combined with processing a machine learning algorithm (see paragraph 0038, “apply physics based and/or statistical model along with machine algorithm to predict a multiple criteria of a machine such as current machine state, failure cause and number of days left for the machine to go bad”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Yingling, Furem, and Brook Automation with teaching from Pal to include applying statistical correlations to data by processing a hybrid statistical analysis that is combined with processing a machine learning algorithm.  The modification would have been obvious, because it is merely applying a known technique (i.e. use hybrid statistical analysis combined with machine learning) to a known method (i.e. predicting probable component failure) ready to provide predictable result (i.e. use existing analytic technique to enhance prediction accuracy).
	Applicant amended the claim by adding “deriving a statistical function within a statistical tolerance level to arrive at a desired outcome”.  This limitation is only mentioned once in paragraph 0021 of the specification with no additional explanation.  The paragraph does not disclose any particular formula or steps for performing this mathematical procedure.  The mathematical procedure appears to be well-understood in the field of statistics.  Otherwise, the lack of detailed disclosure will lead to enablement issue.  Performing unspecific mathematical procedure does not improve the function of computer, and the vague nature of the added claim language and disclosure in the specification does not help the amended claims to distinguish from prior arts.  Moreover, without knowing the variables of the function, one skilled in the art would not be able to perform the mathematical procedure consistently and repeatedly.  As such, the amended limitation does not carry patentable weight.  Even if patentable weight is given, the added limitation would read on existing prior arts, for example, Tessier (CA 2721830).  The prior art teaches the likelihood of failure is derived as a function of a determined tolerance level of residue value and the number of samples analyzed (see paragraph 0015 and 0084).  Tessier is generally related to detecting failures in airplane (see paragraph 0009 and 0037).  One skilled in the art would apply the same statistical technique to detect failures in other machines.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Yingling, Furem, Brook Automation, Pal and Cella with teaching from Tessier to include deriving a statistical function within a statistical tolerance level to arrive at a desired outcome.  The modification would have been obvious, because it is merely applying a known technique (i.e. derive a mathematical function to detect component failure) to a known method (i.e. predicting probable component failure) ready to provide predictable result (i.e. use known statistical technique to predict component failure).
 	As per claim 14, Yingling teaches wherein organizing further includes assigning the tallies and the events to classification trees associated with components and parts of the components associated with the SSTs (see paragraph 0024 and 0041).
 	As per claim 17, Yingling teaches iterating the organizing and deriving for modifying the statistical function based on ongoing-collected tallies, ongoing-collected events, and ongoing-collected outcomes that are dynamically collected for the SSTs (see paragraph 0051 and 0060).
 	As per claim 18, Yingling teaches collecting new tallies and new events associated with a particular SST that has an existing service ticket assigned to that particular SST, applying the statistical function using the new tallies and the new events as input to the statistical function, and reporting a specific set of actions to resolve the service ticket to a service engineer assigned to the service ticket based on applying the statistical function (see paragraph 0008-0010, 0022, 0034, 0047-0048, 0050-0052, and 0065).
 	As per claim 19, Yingling teaches a system, comprising:
a server comprising a hardware processor and a non-transitory computer-readable storage medium comprising executable instructions (see paragraph 0035 and 0038) representing a trainer (see paragraph 0044 and 0060, predetermined fault pattern is determined based on historical terminal data; in other words, prior art uses historical data to train the predictive system) and a predictor (see paragraph 0008-0010, 0022, 0034, 0047-0048, 0050-0052, and 0065, prior art teaches receiving a plurality of event data, tally data, and fault record from terminal, analyzing the obtained data and identifying non-fatal event data associated with a fault, and using the pattern to predict future fault); 
the trainer when executed by the hardware processor causes the hardware processor to perform processing comprising (see paragraph 0035 and 0038):
statistically correlating tallies and events for Self-Service Terminals (SSTs) to outcomes associated with outcomes for resolved service tickets on the SSTs, and derive the predictor as a function that predicts a future outcome for any given one of the SSTs based on input associated with particular tallies and particular events for a particular SST (see paragraph 0008-0010, prior art teaches using predetermined fault patterns, which are statistical correlations between the tallies and events with respect to fault records, to predict future fault; paragraph 0044 and 0060 explain that the predetermined fault pattern is determined based on historical terminal data; one skilled in the art would immediately recognize that historical data is used to determine statistical correlations and pattern); and 
the predictor when executed by the hardware processor causes the hardware processor to perform processing comprising (see paragraph 0035 and 0038):
 processing the particular tallies and the particular events and assign a probability to the future outcome; identifying actions to take on the particular SST to avoid the future outcome, and reporting an identifier for the particular SST, the probability, the future outcome, and the actions (see paragraph 0008-0010, 0022, 0034, 0047-0048, 0050-0052, and 0065).
Yingling does not teach wherein obtaining further includes obtaining signal data from the SSTs and extracting signal features comprising spectral slope and spectrum flatness, wherein obtaining further includes obtaining electromechanical vibrational data associated with rotational and mechanical components of the SSTs and extracting vibration features for the electromechanical vibration data, wherein obtaining further includes obtaining the signal data and electromechanical vibration data from motors, tracks, sensors, pumps, compressors, microphones, valves, cameras, turbines, and HVAC machines of the SSTs; and applying the statistical correlations to a new set of signal data and electromechanical vibration data having new signal features.
Furem teaches obtaining electromechanical vibrational data associated with rotational and mechanical components of the SSTs and extracting vibration features for the electromechanical vibration data (see paragraph 0168, 0195, 0203, 0209-0214, prior art teaches obtaining a plurality of component performance data, including vibration data from vibration sensors, and comparing the obtained data against statistical pattern to detect impending component failure), 
wherein obtaining further includes obtaining the signal data and electromechanical vibration data from motors, tracks, sensors, pumps, compressors, microphones, valves, cameras, turbines, and HVAC machines of the SSTs (see paragraph 0008, 0062-0065, 0098-0099, prior art teaches receiving a plurality of performance values associated with one or more machine components; even though the prior art provides an example of a mining shovel with components, one of ordinary skill in the art would immediately understand that the concept can be applied to other machine such as SST/ATM; Examiner also points out that the components listed in this limitation are common components in most ATMs); 
finding, by executable instructions, statistical correlations between the tallies, events, and vibration features with respect to outcomes; and applying the statistical correlations to a new set of signal data and electromechanical vibration data having new signal features (see paragraph 0008, 0186, 0189, 0208-0214).
Brooks Automation teaches predicting robot component failure by analyzing the vibration pattern extracted from acoustical signal (see page 19, “The another kind of method that detects in advance imminent fault is each some place monitoring of structures vibration in robot. Can be directly by accelerometer and strainmeter or indirectly come the monitoring of structures vibration by acoustical signal. Imminent fault is predicted in the obvious skew of power spectrum that can be by detecting acoustical signal and structure vibration signals. For example, out of order bearing or friction band will cause the increase of acoustic energy levels and cause introducing new ‘peak’ in power spectrum signal. The variation of belt tension can detect by the skew at ‘peak’ in the power spectrum.”

See page 21, “Above-mentioned method for diagnosing faults relates to the monitoring of the various physical characteristics of robot, only gives some instances, all in this way energy dissipations, motor torque, torque residual error, tracking error, belt tension and peak vibration frequency. The monitoring of these characteristics relates to these characteristics and certain threshold ratio, and if these characteristics surpass or be lower than those threshold values, then fault is signaled. Such technology is used in the statistical quality control and is called as control chart. Researched and developed several statistical techniques for control chart, and these methods also can be applied to health monitoring.”

See page 29, “The monitoring of structural vibration helps the beginning of detection failure. Structural vibration can directly be monitored or comes indirect monitoring by acoustical signal by accelerometer and strainmeter. Can predict imminent fault by the marked change in the power spectrum that detects acoustical signal and structure vibration signals. The variation of power spectrum can be the form of the skew of the form of variation of ‘peak value’ amplitude or ‘peak value’ frequency. Can measure acoustic energy with the microphone that is placed on each some place in the robot. Can accelerometer be installed by each some place in robot and measure structural vibration. Can use this methods analyst with the fault of Types Below: the increase of belt tension or reduce, the increase of the friction of loosening securing member, bearing friction power and moving-member”).

Brooks Automation also teaches analyzing spectrum characteristics of vibration, thus implies analyzing spectral slope and spectrum flatness (see page 3, “The analysis of spectrum of measurement device also can be used to detect and isolation. Most of device variables present typical frequency spectrum under normal operating conditions; Any departing from therewith can be unusual indication. The fault of some type even in frequency spectrum, have their property features, thus fault isolation promoted.”

	See page 13, “(a) incorrect belt tension: owing to stretching, belt tension can reduce gradually. Lower belt tension can cause the unstable gradually of position servo loop. This appears in vibration position and speed tracking error and the stability margin that reduces further. Excessively adjusting of belt stretcher also can cause being higher than normal belt tension. Higher/lower belt tension also causes by the increase that is installed in the measured power of power sensor on the belt stretcher/reduce. The variation of belt tension also causes the change at the frequency spectrum of the sound of measuring near the someplace of band and structure vibration signals. The variation of the frequency response that in addition, the variation of belt tension can be by mechanism detects.”  

	See page 19, “Can measure acoustic energy with the microphone that is placed on each some place in the robot. Can accelerometer be installed by each some place in robot and measure structural vibration. Be similar to above-mentioned energy dissipation method, some mobile sequence that robot repeated in a period of time can be used as template sequence, the power spectrum of healthy robot and the power spectrum of out of order robot can be compared based on these template sequences. These signals can also be measured in response to the controlled excitation of the structure of the robot that is in an orientation. Can make in this way with the fault of Types Below and to analyze: the increase of belt tension or minimizing, lax securing member, the increase of bearing friction power and the friction of moving-member.”

See page 33, “The purpose of this method is that diagnosis has the fault of certain tones characteristic of field. This feature may reside in the various signals. As an example, the analysis of the structural vibration of different joints can produce useful designator to the problem source in the robot. For example, loosening bearing causes the more large amplitude of some frequency peak. In addition, the more high damping that causes some vibration mode in the friction of the increase of becoming flexible the belt place. Specific change in the identification vibrational spectra can help the root of accurate problem identification.”)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yingling with teaching from Furem and Brook Automation to include obtaining further includes obtaining signal data from the SSTs and extracting signal features comprising spectral slope and spectrum flatness, wherein obtaining further includes obtaining electromechanical vibrational data associated with rotational and mechanical components of the SSTs and extracting vibration features for the electromechanical vibration data, wherein obtaining further includes obtaining the signal data and electromechanical vibration data from motors, tracks, sensors, pumps, compressors, microphones, valves, cameras, turbines, and HVAC machines of the SSTs; and applying the statistical correlations to a new set of signal data and electromechanical vibration data having new signal features.  The modification would have been obvious, because it is merely applying a known technique (i.e. analyzing signal data and vibration data to detect potential component failure) to a known method (i.e. reporting probable issue with terminal) ready to provide predictable result (i.e. notify user to perform preventative maintenance prior to component failure).
The combination of Yingling, Furem, and Brook Automation does not explicitly teach applying statistical correlations to data by processing a hybrid statistical analysis that is combined with processing a machine learning algorithm.
Pal teaches applying statistical correlations to data by processing a hybrid statistical analysis that is combined with processing a machine learning algorithm (see paragraph 0038, “apply physics based and/or statistical model along with machine algorithm to predict a multiple criteria of a machine such as current machine state, failure cause and number of days left for the machine to go bad”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Yingling, Furem, and Brook Automation with teaching from Pal to include applying statistical correlations to data by processing a hybrid statistical analysis that is combined with processing a machine learning algorithm.  The modification would have been obvious, because it is merely applying a known technique (i.e. use hybrid statistical analysis combined with machine learning) to a known method (i.e. predicting probable component failure) ready to provide predictable result (i.e. use existing analytic technique to enhance prediction accuracy).
 	As per claim 20, Yingling teaches wherein the predictor is further configured, in iii) and iv), to: predict a time frame from a current date during which the future outcome will occur and report the time frame (see paragraph 0057).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yingling, JR. et al. (Pub. No.: US 2013/0159787), in view of Furem et al. (Pub. No.: US 2005/0081410) and Brooks Automation (CN101263499) and Pal et al. (Pub. No.: US 2017/0011298) and Cella et al. (Patent No.: US 10,551,812) and Tessier (CA 2721830), and further in view of Adjaoute (Pub. No.: US 2015/0339586). 	
As per claim 6, Yingling does not explicitly teach wherein finding further includes weighting the hierarchical classifications based on the statistical correlations to the outcomes.
Adjaoute teaches weighting the hierarchical classifications based on the statistical correlations to the outcomes (see paragraph 0027, 0040-0041, 0044-0045, 0057, and 0101).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yingling with teaching from Adjaoute to include weighting the hierarchical classifications based on the statistical correlations to the outcomes.  The modification would have been obvious, because it is merely applying a known technique (i.e. using statistics techniques to predict machine failure) to a known method (i.e. reporting probable issue with terminal) ready to provide predictable result (i.e. perform preventative maintenance to minimize machine down time and save money).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yingling, JR. et al. (Pub. No.: US 2013/0159787), in view of Furem et al. (Pub. No.: US 2005/0081410) and Brooks Automation (CN101263499) and Pal et al. (Pub. No.: US 2017/0011298) and Cella et al. (Patent No.: US 10,551,812) and Tessier (CA 2721830), and further in view of Edren et al. (Patent No.: US 10,395,444).
As per claim 15, Yingling does not teach wherein deriving further includes processing a Support Vector Machine (SVM) with a linear regression algorithm to derive the statistical function.

Edren teaches processing a Support Vector Machine (SVM) with a linear regression algorithm to derive the statistical function (see column 12, line 11-51, SVM with linear regression was known tool for machine self-diagnostics).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yingling with teaching from Edren to include processing a Support Vector Machine (SVM) with a linear regression algorithm to derive the statistical function.  The modification would have been obvious, because it is merely applying a known technique (i.e. using SVM with linear regression for machine self-diagnostics) to a known method (i.e. reporting probable issue with terminal) ready to provide predictable result (i.e. use existing statistical technique to predict future outcomes).


Response to Remarks
	 In the amendment filed on 06/11/2021, Applicant amended all independent claims by adding “deriving a statistical function within a statistical tolerance level to arrive at a desired outcome”.  This limitation is only mentioned once in paragraph 0021 of the specification with no additional explanation.  The paragraph does not disclose any particular formula or steps for performing this mathematical procedure.  The mathematical procedure appears to be well-understood in the field of statistics.  Otherwise, the lack of detailed disclosure will lead to enablement issue.  Performing unspecific mathematical procedure does not improve the function of computer, and the vague nature of the added claim language and disclosure in the specification does not help the amended claims to distinguish from prior arts.  Moreover, without knowing the variables of the function, one skilled in the art would not be able to perform the mathematical procedure consistently and repeatedly.  As such, the amended limitation does not carry patentable weight.  Even if patentable weight is given, the added limitation would read on existing prior arts, for example, Tessier (CA 2721830).  The prior art teaches the likelihood of failure is derived as a function of a determined tolerance level of residue value and the number of samples analyzed (see paragraph 0015 and 0084).  Tessier is generally related to detecting failures in airplane (see paragraph 0009 and 0037).  One skilled in the art would apply the same statistical technique to detect failures in other machines.
	Updated rejection is cited in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUL-2021